Citation Nr: 1730746	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned in a November 2016 videoconference hearing.  The transcript is of record.


FINDINGS OF FACT

1. The weight of the evidence shows that the Veteran's tinnitus had its onset during active service.

2. The weight of the evidence shows that the Veteran's bilateral hearing loss is at least as likely as not related to his in-service acoustic trauma.  


CONCLUSIONS OF LAW

1. The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2. The criteria for service connection of tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notification and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, given the positive outcome of the below decision, there exists no need to discuss the duty to notify and assist as any failure on VA's part would constitute harmless error.

II. Service Connection

The Veteran has a present diagnosis of bilateral sensorineural hearing loss and tinnitus.  He contends that both disabilities are the result of in-service noise exposure.  After careful review of all evidence in the record, the Board finds that service connection should be granted for both.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As stated above, the Veteran has a present diagnosis of bilateral sensorineural hearing loss and tinnitus.  VA has conceded that he was exposed to loud noise during active service, by virtue of his military service occupation as a vehicle mechanic.  Therefore, the question the Board must address is whether there exists a medical nexus between his disabilities and his in-service noise exposure.  

Regarding tinnitus, although a VA examination opined against a medical nexus to service, the Veteran has testified that he first experienced ringing in his ears during active service.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, because the Veteran is competent to provide an in-service diagnosis of tinnitus, the Board finds that service connection should be granted.

Regarding his bilateral hearing loss, the Veteran was administered a whisper test upon induction into service with a perfect score of 15/15.  Upon separation, an audiogram showed the following puretone thresholds, in decibels:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
n/a
5
11.6
LEFT
10
15
n/a
10
11.6

(The Board observes that the Veteran's separation examination took place in 1962.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Consequently, VA practice is to convert the ASA units to ISO or ANSI units. It was not indicated whether the results were reported in ASA, ANSI or ISO units. As the audiometric findings are dated prior to November 1, 1967, they are presumed to be in ASA units.  The above puretone thresholds represent the converted findings.)

The Veteran has testified that he first experienced difficulty hearing shortly after separation from service.  His spouse has similarly testified that she noticed he had difficulty hearing her shortly after he separated from active service.  

The Veteran was afforded a VA examination in July 2011.  The examiner opined against a nexus to in-service acoustic trauma.  The Board finds this opinion to be of limited value for several reasons.  First, the examiner did not address the Veteran's reported in-service tinnitus symptoms, or his reports of hearing difficulty within one year of separation.  Further, although the examiner stated that the Veteran's separation audiogram showed normal hearing, it does not appear to have considered the converted ANSI findings.  In this matter, presuming the Veteran's 15/15 whisper test showed perfect hearing on entrance, the converted findings at least show some negative threshold shift in hearing between enlistment and separation.  Thus, the Board finds that opinion to be of limited value as to the etiology of the hearing loss.  Of value in the July 2011 examination report is the statement that his tinnitus, which the Board has determined above had onset during active service, is associated with his hearing loss.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  Therefore, affording the Veteran the complete benefit of the doubt, the Board finds that service connection should also be granted for bilateral hearing loss.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


						(CONTINUED ON NEXT PAGE)








ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


